Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 2/5/21 and the interview of 3/16/21.  As directed by the amendment, claim 1 has been amended, claims 3 and 5-6 have been canceled, and no claims have been added.  As agreed upon in the interview, claim 1 has been further amended per the Examiner’s Amendment below.  Thus, claims 1-2, 4, and 7-12 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
EXAMINER’S AMENDMENT
2.	On 3/16/21 Attorney Alexander Zumbulyadis agreed to the following amendment:

1. 	(Currently Amended) A rhinal spray nozzle for use with a medical syringe having a tip opening in fluid communication with a syringe barrel for storing a formulation, the rhinal spray nozzle comprising: 
a hollow nozzle body having a tip portion defining a nozzle orifice thereon; 
a solid packing rod arranged within the nozzle body; and 
a nozzle chamber defined between the packing rod and the nozzle body to allow a fluid communication between the tip opening and the nozzle orifice; 
wherein the formulation comprises a gel material containing viscosity modification agent and carboxy vinyl polymer of which viscosity is modified by applying an exogenous shear force, and 

wherein the nozzle orifice includes a straight portion, 
wherein the nozzle body includes an inner wall having at least a portion formed in a cylindrical shape and the packing rod includes an outer wall at least a portion formed in a cylindrical shape having a plurality of circumferentially spaced grooves, 
wherein the nozzle chamber is defined between the at least portion of the inner wall of the nozzle body and the at least portion of the outer wall of the packing rod, 
wherein the packing rod includes a vortex-flow generation member opposed to the nozzle orifice of the nozzle body, 
wherein the vortex-flow generation member consists of a recess and grooves formed around and connected to the recess, and is formed so that a flow direction of the formulation from the grooves of the packing rod is offset to a central axis, thereby to generate a vortex flow of the formulation and to spray the formulation through the nozzle orifice opposed to the vortex-flow generation member, and 
wherein the vortex-flow generation member is located entirely within the tip portion.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose “wherein the vortex-flow generation member consists of a recess and 
	The closest prior art of record is Kamishita et al (5,064,122) and Marelli (EP (0499690).
	While the combination of Kamishita and Marelli (see non-final rejection of 11/6/20) have a packing rod including a vortex-flow generation member opposed to a nozzle orifice of a nozzle body, wherein the vortex-flow generation member includes of a recess and grooves formed around and connected to the recess, the combination does not have that the vortex-flow generation member consists of a recess and grooves formed around and connected to the recess.  The vortex-flow generation member of Marelli additionally includes a peg in addition to the recess and grooves, whereas the claim recites that the vortex-flow generation member “consists” (i.e. only has) a recess and grooves formed around the recess. 
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785